Mr. E. B. &Made, Chief Accountant    OpinionNo. WV-l.22
Tome Stat8 Park8 Board
Austin,T8X88                        R0: PmpOr depositoryfor dividend
                                        Check8fra8 atOOk gIveenState
                                        Park8 Board for maintenanceof
Bear Hr. Car&de:                        Varwr-Hogg State Park.
          ik qUOt8 the follovingfra yO”Z letterrequestingOUT Opinion
on tim above captionedsubjsotr

         “Enclosed18 a photoetatcopy of a deed dated
    December3, 1956, from I188Hogg to the State Park8
    Board of the State of TO=8 0onv8ying52.67aorea
    in BraaoriaCounty,TBWII,for State Park purpoeee....
         n      hb haY0, in OllppO88888iOZl,
                                           etock Cer-
    tifiaaie;&dewing     330 elnreaof KennecottCopper
    Corporationcommon atook and 100 share8of Iiiggett
    and Myers TobaccoCompanycomnon&Oak. Theee
    atoak CertifiCatasaI’ in the name of the State
    Parks Bosrd of the State of Tame.

         “We have receiveda check from Liggettand
    Myars TobaccoCompanypayableto State Park8 Board
    of the State of Tex88 in the amount of $200.00and
    a check from KennecottCopperCorporationpayable
    to state Parka Board of the State of Texas in the
    amount of $495.00in pagmsntof dividendson Bald
    hares of stock.

         “In view of the ~ovleion in said deed that:

         “‘all of the cash dividend8from said 8toOk
    ahall be used only far the operation,maintenance
    and improvementof the premieesherein&we granted,
    and no other,and that the title to said stook aball
    veet and ren!ainin said State Parks Board for 80
    long a tlw as said premisesahall be used for
    State Park purposes,as hereinprovided’,

    m reepeotfullyrequeetyour opinionon the following
    question:
Mr. E. B. CaIniade,
                  page 2 (WW-122)



         v'Whereie the Stat8 Parka Board authoriaed
    to d8pO8itthe dividendoh8ok8 in ordar that an
    aOOOUZltICaybe 08tabli8h8dWb8by the Stat8 Park8
    Board oan oarry out the proviaionaof said deed?‘”

         In additionto the provisionvhioh you quoted in your latterof
requeet,the deed containsthe followingproviaionr

         "TO HAVE AND TO HOLD the above deeoribed
    premise8and shares of stock,togatherwith all
    and singular,the right8 and appurtenancesthereto
    in anywise.belonging unto the said State Parks
    Board of the State of Texas 80 long a8 said pre-
    mises are continuouslyh8J.dand used by said
    Grantee,and its succeaaora,a8 a State Park
    under the covenants,terms and provieionshereof,
    and no longer;and if the same be not used for
    said purposes,or at any time cease to be used
    for such pUQO8e8, Or at any ti8leb8U8ed'fW any
    other purposessave and except those uhioh are
    herein expresslydescribedand mentioned,then
    and thereuponthis conveyanceand tran8fershall
    be null and void and said pW8i808 and 8hare8 of
    stock,togetherwith any additionalOF substitute
    ehareswhich may be hereafteracquiredby way of
    merger, consolidation, stock dividends,split-ups,
    and/Or spin-offs,by the issuingcorporationsor
    their successors,shall isuwdiatelythereafter
    revert to Grantorherein,her heir8 or assigns,
    and it shall be lawful,without suit, but only
    upon the giving of reasonablenOti to the &ate
    Parks Board of the Stat8 of Texas, or it8 8ucce8-
    SOTS, for Granterherein,her heirs or assigns,to'
    re-enterand repossesssaid premisesand repossess
    said sharesof stock,and thereafterpeacaablyto
    hold and enjoy said premisesand shares of stock
    as if these presentshad not been made; and no
    act or omissionon the part of Grantor,her heirs
    OT assigns,save the failureto give such notice,
    shall be or constitutea waiver of the Operation
    or enforcementof such condition;and upon such
    occqence the State Parks board of the State of
    Texas herebyexpresslybinds and obligate8itself
    to re-transfer,re-assign,and deliverunto Grantor,
    her heirs or assigns,and all certificates
    evidencingsaid shares."
Mr. E. B. Camiade,page 3 (wl.22)



          Artiole 6068, Title 103, V.C.S.,authoriseethe Board to aooapt
title on behalf of the State to any traot of land deemsd 8titabG by the
Board for parkpurpO8e8. Thera is no expresoauthorizationto tim BOard
t0 aOCOpt p8r8OI8Llpmperty, nor 18 there iU Title 103 any expre888t.StIP
tory pXWi8iOn OOI~taining a direotivea8 t0 the prop8e depositoryfor Ca8h
re8ultingfmma gift forth maintenanceof a State park. htherefore
de-d it naO888aryfiret to determinewhetherthe Board ua8 authorizedto
aoaept the gift of stook. U8 have oonoludedthat the Board18 impliedly
authorisedto receivedonation8of personalpropertyfor the ppaintenance
of a State park for the follovingreaaeone.

          It is settledas the law of this State that "publicoffiOer8
and govemmntal and administrative  board8possessonly 8uch pOuer8a8
are necessarilyconferredupon them by law or v
           so conferred" 34 Tex.Jur.,440, &l, Sec. 67.
~aupplied          tbro&hout.)

         Althoughit is true that statute8which preecribeand limit the
exercieeof officialduties8re strictlyconstruedin respectto the powers
oonferredand the mmner of their exeroiee,it is equallywell settledthat
                                     a duty upon au OffiOeror board
a lav which confersa power or i8tposea
carrieawith it by duplicationthe authorityto do euch thing8 a8 are
rea8OUablyneceesaryto carry into effectthe power grantedOr the duty
imposed. 34 Tex.Jur.44344.4,Sec. 68.

          The Parks Board as an agency of the State 18 authorisedto and
chargedwith the responeibility  of aaquiringm               a system of
public park8 for the benefitof the people genera- for benevolentpur-
po8e8, promotinghealth,happineasand the generalwelfare of the oiti8ens
of~;ey.         -v.               IJJ S.W.2d 347 (Tex.Civ.App. 1937,
         . .

          Since the Board la specificallyauthoriaedby Article 6068 to
accept dOnatiOn8Of land for Stat0parka purposes,and 8iIIC8 under the
above cited decisionit is o&god with the duty of &&&n&g       a sy8tem
of public parks, It ha8 impliedauthorityto aocept cash donation8or,
as in this case, donation8of stook given in conneotionwith the grant of
land for park purposesfor the purposeof maintainingthe land8 donated.

         Article 6069 containsthe followingprovision:
          n. . . The purposeof this law is to initiatea
     movementlookingto the establishment  ev8ntuaT.T.y
                                                     of
     a system of State parks for the benefitof the people,
     securedeitherby a donationor purchase,or establish-
     ed on any land Owned by the Stateavailablefor such
     purposes."
bh-.E. B. Camiade,page 4 (W-122)



It iS llOtOW&hyth%t  thi8 8t.Sbl8llt Of PUrpOSO do88 llOt r8qll.b8 th8
donationa,vhioh win help 18ad to th8 e8tabliahmentof a ayatem of
Stat8 parka, to be in land, Suoh an interpretation   would deny the
B&d a power essentialto the aooompliahmentof the prinoipalpur-
~088 for vhioh it wa8 oreated.

          SeOtiOn1 Of A&i018 607Ob read8 a8 fOllOW8:

          nThe'Texa8State Parka Board 18 herebyauthoriaed
     and empoweredto acquire State park site8 by purchase,
     gift or otherwise,and to improve,beautifyand equip,
     and to contraotwith any peraon,~ firm or corporation
     for the dmprovement,beautification  or equipmentof
     the State park8 of this State to auoh an extanta8 to
     eaid Board might be deemedadvisable. The authority
     herein give!?t0 pUrOhs8018 lImitedt0 tV0 year8 from
     the effectivedate of this Act."

         Althoughthe purahasingauthcrity.granted  under thi8 partioular
seotionhas expired,the State Park8 Board 18 stillauthoriaedand em-
POVOWd to acquirepark sit08 by pIJrCba80,gift or OthelWi88,t0 dJDprO'Je
th!SS,etc., and to contractwith any person,firm or'oorporation for their
improvementor equipment. Being authoriaadto contractfor euoh purpo8e8,
the Board is impliedlyauthoriaedto aOUOpt gifts for the 8ame purposes.

          The Tows Legislatureclearlyintendedt&t the Parks Board
eatabliahand nraintaina parks systemand that it receivedonations
therefor. These donation8lightanthe tax burden of the people. This
intentbeing evident;the 8tatutesehouldnot be 80 oonatrueda8 to
nullifythe will of the Legislatureand cause a oonfllotwith the apparent
legislativepurpose. GJStherefarehold that the Parke Board may exercise
the power to accept gift8 of personalproperty,this additionalpower
being necessaryto an efficientdi8ChargOof their dUtiO8,andnecessarily
impliedfromthe broad powera given them.

          !& pa88 to a considerationof the properdapoaitoryfor the
dividendchecks. It is ilear that the fund8 which have been and viu. be
receimd from thi8 8tOOk WV- b8CcSne “Stat0  fIUld8"
                                                  in th8 881180that
they could be placed in the generalrevenuefund and appropriatedby
the Lsgi8lature.The stock dividend8are impre88edwith a tru8t and
in8ybe expendedonly for the purpose8statedin the deed of gift.
Furthermore,we think it is apparent,thatit was not the intentionof
the settlerthat the80 funds be placedwithin em specialfund in the
State Treasurybecausethe State'stitle to the stock and any revenue8
Mr. E. B. Camiade,pge 5 (VW-I.221



therefromwould terminateshouldthe State fail to oomplywith the
conditionof the gift. In auoh event,any revenue8then on hand
could not revertto the Grantor,her heir8 or aesignaupon gMng
notioe to the StateParks Board becauasa legislativeappropriation
would be woeesary to withdrawsaid revanueafrom the Stat8
Treasury.

         Forthi8rea8onyouareadvi8edth8tthererenw8       should
be dapoaited&   in the State Treasury,but &the   %StO !ibwa8vrer
tob8heldbyhim~and                aaaorthe
maintenanceof the VarwrzHogg StatePark as authorizedby Article
4393a,V.C.S. Article4393s provides,in part, a8 follows:



                        be recw    bv the
    w         on a depositreceiptiaswd by the
    State Comptrolleras providedin Article 4354,
    Beviaed Civil Statutesof Terns, 1925, a8 amended
          Such moneys or other eecuritieeshall be
    ieid'intrust by the State Treasurerin like
    manner a8 the B8psrtmentalSuspenseAccount 18
    held under Article4388, RevieedCivil Statute8
    of Terns, 1925, as smended.. ."


giedman
   w                   131 Tex
         v. AmericanS&etp  Co.'of
                               175N& 114
                                      York;
                                         S Ii.26
                                            137 Tex.
216 (1938);
                                                     149, 151
s.n.2d 570 (1941).




        The State Parks Board baa impliedpaver to
        accept gifts of personalpropertyfor the
        purposeof maintaininga State Park. Cash
        dividend8from stock given State Parks Board
        for sole purpose of maintainingcertain
        grantedpremisesas Varner-HoggState Park,
        title to the stock to remain in the Board
        for so long a time as said premisesshall
        be used for State Park purposesand no
        longer,are impressedvith a trust and
        should be depositedvith the State Treasurer,
Mr. E. B. Camiade,paage6 (W-122)



        to k h8ld by him 88 OU8tOdian.aSa qeoial
        trwt fund for the oprration,~int8MnOO
        and isprovementof Varner-Hoggtit8 Park.

                                   POW8 vary truly,

                                   WILL WILSON
                                   Attmwy General




                                     ASSiStant

m:gS

APPROVED:

OPINIONCOMMITTEE
H. Grady Chandler,Chairman

Elbert M. Morrow

EdwinP. Homer

Biley EugeneFletcher

RF,VIEGEDFOF~TBEATTCRNEYGEN!ZBAL
BY:
     Coo. P. Blackburn